Title: To John Adams from Jean de Neufville & Fils, 12 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam 12 March 1781

May it please Yoúr Excellency to receive by this Conveyance pro­visionally two hundred of the bonds or obligations with the coupons there to belonging.
If it could be convenient, we should look úpon it as a favoúr if yoúr Excellency was so kind as to retúrn ús a very small part of them with her Sanction, we wish we may want before the Month of Aprill a greater qúantity then as yett we are Súre of, to gett placed, the úncertainty in Politicqs, after the offerd mediation of Rússia, keeps people in Súspense as farr as we can learn by the generall discoúrses, so we wish this, and some other matters may be soon publickly illústrated for the quieteness of people in generall, and especially for their encouragement as to the Loan.
With the highest regard we have always the honoúr to be Honourd Sir Yoúr Excellencys most devoted And most obedient humble Servants

John de Neufville & Son

